Citation Nr: 0704720	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

	
Entitlement to special monthly compensation on account of the 
need for aid and attendance of another or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming special monthly compensation on 
account of the need for aid and attendance of another, or 
being housebound.  Review of the record shows that in 
November 2002, a VA physician rendered that the veteran was 
in need of aid and attendance.  This was proximate to a 
recent cerebral vascular accident.  Detailed functional 
findings are not set forth.  There is some indication in 
subsequent records that the appellant's condition improved 
following therapy.  

The veteran was afforded a second evaluation in April 2003 at 
which time neurologic deficits of the left upper and lower 
extremities were noted.  The severity of these deficits were 
not fully described and there was no medical opinion given 
regarding the veteran's need for aid and attendance.  Under 
these circumstances, the Board believes that additional 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a special examination for aid 
and attendance or being housebound.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not (probability 50 percent 
or greater) that the veteran is need of 
aid and attendance or is housebound.  
Medical findings utilized in reaching the 
conclusion should be set out.  The claims 
folder should be made available for review 
in connection with this examination.  
Detailed functional findings should be set 
forth as to the hands and feet, including 
discussion of grip strength and the 
ability to ambulate.  It should also be 
determined if significant bowel or bladder 
impairment is demonstrated.  An opinion as 
to whether the appellant can take care of 
the needs of nature and keep himself 
ordinarily clean and presentable should be 
set forth.  The examiner should provide 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


